Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendment of 18 December 2020. Claims 1-12 and 21-25 are pending and have been examined as follows.
Response to Amendment
	Applicant’s arguments with respect to the claim objection to claim 25 as set forth in the office action of 25 September 2020 have been considered and are persuasive. Therefore, the claim objection to claim 25 as set forth in the office action of 25 September 2020 has been withdrawn. 
	Applicant’s arguments with respect to the Drawing objections to Figure 2 as set forth in the office action of 25 September 2020 have been considered and are persuasive. Therefore, the drawing objections to Figure 2 as set forth in the office action of 25 September 2020 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-12, 21, 22-25 under 35 USC 112(a) as set forth in the office action of 25 September 2020 have been considered and are persuasive. Therefore, the rejection of claims 1-12, 21, 22-25 under 35 USC 112(a) as set forth in the office action of 25 September 2020 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-12 and 21-24 under 35 USC 103 as set forth in the office action of 25 September 2020 have been considered and are NOT persuasive. Specifically, Applicant argues:
Applicant asserts that, in combination, Boshears and Mehta fail to disclose a vehicle controller that operates as recited in claim 1 to generate an indication that a vehicle is loaded at capacity that drives autonomous operation of a vehicle from a dispatch area to a ride path. In particular, Mehta fails to disclose any vehicle controller that drives autonomous operation of a vehicle and that generates an indication of being loaded at capacity within a dispatch area. Further, Mehta fails to disclose sending an indication to a central controller that the individual autonomous vehicle is loaded at capacity within the dispatch area and driving autonomous operation of the individual autonomous vehicle from the dispatch area to enter the ride path based on the indication that the individual autonomous vehicle is loaded at capacity. Applicant notes that Mehta is directed to a computer-implemented method of operating an autonomous vehicle. In Mehta, object data related to passengers and/or cargo can be used to regulate access to an autonomous vehicle. . See id., col. 3, lines 10-35. Further, Mehta discloses the object data helps determine one or more features of an object and then the one or more features can then be used in determining whether the one or more objects satisfy a vehicle capacity criteria. See id., col. 17, lines 16-46. Once the vehicle capacity criteria is satisfied, one or more control systems (e.g., locking or unlocking vehicle doors) can be activated. See id., col 18, lines 10-16. Insofar as Mehta discloses vehicle capacity considerations, there is no disclosure of a vehicle that is driven autonomously in a dispatch area and that, upon generating an indication of being loaded at capacity, send the indication thereof to a central controller and also enters a ride path from a dispatch area based on the indication. 
to a central controller based on a determination that the vehicle is loaded at capacity within the dispatch area and driving autonomous operation of the individual autonomous vehicle from the dispatch area to enter the ride path based on the indication, as generally recited by amended independent claim 1. 

The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Examiner disagrees with “Mehta fails to disclose any vehicle controller that drives autonomous operation of a vehicle and that generates an indication of being loaded at capacity within a dispatch area. Further, Mehta fails to disclose sending an indication to a central controller that the individual autonomous vehicle is loaded at capacity within the dispatch area and driving autonomous operation of the individual autonomous vehicle from the dispatch area to enter the ride path based on the indication that the individual autonomous vehicle is loaded at capacity”; Mehta clearly teaches generate an indication that the individual autonomous vehicle is loaded at capacity within the dispatch area; send the indication to a central controller (see at least Figure 1, Figure 5, Col.2 lines 4-22, Col.4 line 45-Col.5 line 11, Col.7 line 59-Col.8 line 3, Col.8 lines 4-20, Col.8 lines 21-54, Col.16 line64-Col.17 line 59 and Col.18 lines 4-30); Mehta even further teaches driving autonomous operation of the individual autonomous vehicle from the dispatch area to a destination location (to enter the ride path) based on the indication (see at least Figure 5, Col.2 lines 4-22, Col.4 line 45-Col.5 

Claim Objections
Claim 3 is objected to because of the following informalities:  “wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to be spaced a predetermined distance apart from other autonomous vehicles of the plurality of autonomous vehicles within the dispatch area until receiving the indication” appears to be a typographical error due to current amendments and should be “wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to be spaced a predetermined distance apart from other autonomous vehicles of the plurality of autonomous vehicles within the dispatch area until generating the indication”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indefinite because of the recited limitation “the one or more guests” in line 6. Such limitation lacks sufficient antecedent basis since it is unclear, to the Examiner, whether Applicant is referring back to the “one or more guests” in claim 1 which the individual autonomous vehicle within the dispatch area loads or the “one or more guests from the areas outside of the attraction” of claim 25. Examiner suggests amending the limitation “the one or more guests” in line 6 of claim 25 to recite “the one or more guests from the areas outside of the attraction”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites “wherein the indication of being .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 8, 10, 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boshears (US20140129074A1) in view of Mehta (US10527428B1).
Regarding Claim 1, Boshears discloses an amusement park attraction system (see at least Figure 1 and [0050]), comprising: a ride path of an attraction (see at least Figure 1, [0034], [0036], [0040], [0042] and [0050]); a dispatch area of the (see at least Figure 1, [0028], [0030], [0042] and [0050]); a plurality of autonomous vehicles configured to accommodate one or more guests (see at least Figure 1, [0029], [0030] and [0050]) and located in the dispatch area (see at least Figure 1, [0029], [0030] and [0050]), wherein an individual autonomous vehicle of the plurality of autonomous vehicles comprises: a vehicle controller comprising a memory storing instructions and a processor configured to execute the instructions (see at least [0029], [0034] and [0038]), the instructions configured to cause the vehicle controller to: drive autonomous operation of the individual autonomous vehicle within the dispatch area to load the one or more guests (see at least Figure 1, Figure 2, [0018], [0028], [0029], [0033], [0042] and [0050]-[0052]) drive autonomous operation of the individual autonomous vehicle from the dispatch area to enter the ride path (see at least Figure 2, [0029], [0042] and [0050]).
Boshears does not explicitly disclose generate an indication that the individual autonomous vehicle is loaded at capacity within the dispatch area; send the indication to a central controller; and drive autonomous operation of the individual autonomous vehicle from the dispatch area to the destination location (enter the ride path based on Boshear’s disclosure) based on the indication. However, such matter is suggested by Mehta (see at least Figure 1, Figure 5, Col.2 lines 4-22, Col.4 line 45-Col.5 line 11, Col.7 line 59-Col.8 line 3, Col.8 lines 4-54, Col.16 line64-Col.17 line 59 and Col.18 lines 4-30). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the teachings of Mehta to generate an indication that the individual autonomous vehicle is loaded at capacity within the dispatch area; send the indication to a central controller; (Mehta Col.18 lines 4-30) and to increase time efficiency as needed by Boshears while still ensuring efficient use of the vehicles to avoid wasteful power and energy use.

Regarding claim 3, Boshears discloses wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to be spaced a predetermined distance apart from other autonomous vehicles of the plurality of autonomous vehicles within the dispatch area (see at least Boshears Figure 1, [0020], [0030]-[0033]).
Boshears fails to explicitly disclose until receiving the indication.
Mehta teaches receive an indication that the individual autonomous vehicle is loaded at capacity within the dispatch area (see at least Figure 5, Col.16 line 64-Col.17 line 59 and Col.18 lines 4-30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the teachings of Mehta to receive an indication that the individual autonomous vehicle is loaded at capacity within the dispatch area since they are both directed to vehicles carrying guests/passengers and use of Mehta would ensure increased reliability and safety by taking necessary actions when needed (Mehta Col.18 lines 4-30) and to 
Therefore, based on Boshears as modified by Mehta, it would have been obvious to use Boshears’ disclosure of the individual autonomous vehicle to be spaced a predetermined distance apart from other autonomous vehicles of the plurality of autonomous vehicles within the dispatch area until receiving the indication of Mehta’s teachings to use maximum efficiency of Boshears’ disclosure and benefit from Mehta’s as mentioned above.

Regarding claim 5, Boshears as modified by Mehta discloses the system of claim 1, wherein the ride path is a predetermined path within a ride environment (see at least Boshears Figure 1, [0028], [0030]-[0034], [0036], [0040], [0042] and [0050]), and wherein the dispatch area is outside of the ride environment (see at least Figure 1, [0028], [0030]-[0034], [0036], [0040], [0042] and [0050]).

Regarding claim 6, Boshears fails to disclose wherein the indication that the individual autonomous vehicle is loaded at capacity is based on a status or throughput of the attraction.
Mehta teaches wherein the indication that the individual autonomous vehicle is loaded at capacity is based on a status or throughput of the attraction (see at least Figure 5, Col.3 lines 36-47, Col.16 line 21-Col.17 line 59 and Col.18 lines 4-30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the (Mehta Col.18 lines 4-30) and to increase time efficiency as needed by Boshears while still ensuring efficient use of the vehicles to avoid wasteful power and energy use.

Regarding claim 8, Boshears as modified by Mehta the system of claim 1, wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to travel to the dispatch area subsequent to traversing the ride path of the attraction (see at least Boshears Figure 1, Figure 2, [0020], [0028], [0050] and [0058]).

Regarding claim 10, Boshears as modified by Mehta discloses the system of claim 1, wherein the vehicle controller of the individual autonomous vehicle is configured to identify a vehicle malfunction of the individual autonomous vehicle (see at least Boshears [0029] and [0041]; since the vehicle can be instructed to go to a holding area due to an unscheduled maintenance, it would be known to one of ordinary skill in the art that a vehicle malfunction was identified) and cause the individual autonomous vehicle to exit the ride path (see at least Boshears [0029] and [0041]; the vehicle might have to exit the ride path and be sent to the holding area for maintenance instead of finishing the ride path).

Regarding claim 12, Boshears as modified by Mehta discloses the system of claim 1, wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to travel to a location on the ride path (see at least Boshears Figure 2, [0029], [0040], [0042] and [0050]) to cause one or more features of the attraction to interface with one or more complementary features of the individual autonomous vehicle (see at least Boshears [0039]; the vehicle might have to remain in one location when the vehicle is at a location within the attraction/ride path where media is presented to passengers in the cabin of the vehicle which broadly interpreted is the complimentary feature of the vehicle interfacing with one or more features of the attraction as the media is regarding that location in the attraction since the vehicle has to remain in that location until media is over).

Regarding claim 21, Boshears fails to disclose wherein a vehicle capacity threshold is adjusted based on a ride status.
Mehta teaches wherein a vehicle capacity threshold is adjusted based on a ride status (see at least Col.3 lines 36-47 and Col.16 lines 21-63).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the teachings of Mehta wherein a vehicle capacity threshold is adjusted based on a ride status since they are both directed to vehicles carrying guests/passengers and use of Mehta would ensure increased reliability and safety by taking necessary actions when needed (Mehta Col.18 lines 4-30) and to increase time efficiency as needed by 

Regarding claim 22, Boshears fails to disclose wherein the indication of being loaded at capacity is generated by the individual autonomous vehicle.
Mehta teaches wherein the indication of being loaded at capacity is generated by the individual autonomous vehicle (see at least Col.15 lines 17-35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the teachings of Mehta wherein the indication of being loaded at capacity is generated by the individual autonomous vehicle since they are both directed to vehicles carrying guests/passengers and use of Mehta would ensure increased reliability and safety by taking necessary actions when needed (Mehta Col.18 lines 4-30) and to increase time efficiency as needed by Boshears while still ensuring efficient use of the vehicles to avoid wasteful power and energy use.

Regarding claim 23, Boshears fails to disclose wherein the vehicle controller of the individual autonomous vehicle is configured to: determine that the individual autonomous vehicle is loaded at capacity based on a signal from one or more on-board sensors of the individual autonomous vehicle, the signal being indicative of a presence of the one or more guests; and generate the indication based on the determination. However, such matter is suggested by Mehta (see at least Figure 1, Figure 5, Col.2 lines 4-22, Col.4 line 45-Col.5 line 11, Col.7 line 59-Col.8 line 3, Col.8 lines 4-54, Col.15 lines 36-45 and lines 57-67, Col.16 line64-Col.17 line 59 and Col.18 lines 4-30). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the teachings of Mehta wherein the vehicle controller of the individual autonomous vehicle is configured to: determine that the individual autonomous vehicle is loaded at capacity based on a signal from one or more on-board sensors of the individual autonomous vehicle, the signal being indicative of a presence of the one or more guests; and generate the indication based on the determination since they are both directed to vehicles carrying guests/passengers and use of Mehta would ensure increased reliability and safety by taking necessary actions when needed (Mehta Col.18 lines 4-30) and to increase time efficiency as needed by Boshears while still ensuring efficient use of the vehicles to avoid wasteful power and energy use.

Regarding claim 24, Boshears fails to disclose wherein the one or more on-board sensors comprises a pressure sensor, a weight sensor, an optical sensor, a camera, or a combination thereof.
Mehta teaches wherein the one or more on-board sensors comprises a pressure sensor, a weight sensor, an optical sensor, a camera, or a combination thereof (see at least Col.15 lines 36-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears to incorporate the teachings of Mehta wherein the one or more on-board sensors comprises a pressure sensor, a weight sensor, an optical sensor, a camera, or a combination thereof since (Mehta Col.18 lines 4-30) and to increase time efficiency as needed by Boshears while still ensuring efficient use of the vehicles to avoid wasteful power and energy use.

Claims 2, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boshears (US20140129074A1) in view of Mehta (US10527428B1) in further view of Pilarski (US20170329332A1).
Regarding claim 2, Boshears as modified by Mehta discloses the system of claim 1, wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to travel to enter the ride path (see at least Boshears Figure 1, Figure 2, [0029], [0042] and [0050]).
Boshears as modified by Mehta fails to disclose the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel along an adaptive path, wherein the adaptive path is adapted to avoid dynamic obstacles.
Pilarski teaches the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel along an adaptive path, wherein the adaptive path is adapted to avoid dynamic obstacles (see at least [0001], [0008], [0009], [0024], [0025], [0028], [0029], [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears as modified by Mehta to incorporate the teachings of Pilarski of the vehicle controller of the individual 

Regarding claim 7, Boshears as modified by Mehta discloses the system of claim 1, wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to travel to the dispatch area subsequent to traversing the ride path of the attraction (see at least  Boshears Figure 2, [0020], [0028], [0050] and [0058]).
Boshears as modified by Mehta fails to disclose the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel an adaptive path.
Pilarski teaches the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel an adaptive path (see at least [0001], [0008], [0009], [0024], [0025], [0028], [0029], [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears as modified by Mehta to incorporate the teachings of Pilarski to have the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel an adaptive path to the dispatch area subsequent to traversing the ride path of the attraction. Motivation would be to increase safety and avoid accidents by ensuring that the autonomous vehicle will not collide with any obstacles.

Regarding claim 9, Boshears as modified by Mehta discloses the system of claim 1, wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to travel within the attraction (see at least Boshears Figure 1, Figure 2, [0028], [0030]-[0034], [0036], [0040], [0042] and [0050]).
Boshears as modified by Mehta fails to disclose the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel an adaptive path.
Pilarski teaches the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel an adaptive path (see at least [0001], [0008], [0009], [0024], [0025], [0028], [0029], [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears as modified by Mehta to incorporate the teachings of Pilarski to have the vehicle controller of the individual autonomous vehicle being configured to cause the individual autonomous vehicle to travel an adaptive path within the attraction. Motivation would be to increase safety and avoid accidents by ensuring that the autonomous vehicle will not collide with any obstacles.
	
	Regarding claim 11, Boshears as modified by Mehta fails to disclose wherein the vehicle controller of the individual autonomous vehicle is configured to identify one 
	Pilarski teaches wherein the vehicle controller of the individual autonomous vehicle is configured to identify one or more obstacles along the ride path (see at least [0001], [0008], [0009], [0024], [0025], [0028], [0029], [0033] and [0034]) and cause the individual autonomous vehicle to temporarily exit the ride path to avoid the one or more obstacles (see at least [0001], [0008], [0009], [0024], [0025], [0028], [0029], [0033] and [0034]; changing a path or changing a direction or steering around an obstacle are all temporarily exiting that specific path since the same specific path is not fully followed but the destination is most likely remained the same).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears as modified by Mehta to incorporate the teachings of Pilarski to have the vehicle controller of the individual autonomous vehicle be configured to identify one or more obstacles along the ride path and cause the individual autonomous vehicle to temporarily exit the ride path to avoid the one or more obstacles. Motivation would be to increase safety and avoid accidents by ensuring that the autonomous vehicle will not collide with any obstacle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boshears (US20140129074A1) in view of Mehta (US10527428B1) in further view of Levy (US20190137290A1). 
Regarding claim 4, Boshears as modified by Mehta fails to disclose wherein the vehicle controller of the individual autonomous vehicle is configured to cause the 
Levy teaches wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to roam within the dispatch area until generating an indication (see at least [0061]-[0063], [0088] and [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boshears as modified by Mehta to incorporate the teachings of Levy wherein the vehicle controller of the individual autonomous vehicle is configured to cause the individual autonomous vehicle to roam within the dispatch area until generating an indication since they are all directed to vehicles carrying guests/passengers and use of Levy would ensure increased reliability, accuracy and safety by ensuring a necessary indication is received before taking the action needed to be taken based on that indication and at the same time not letting the vehicle be an obstacle to other vehicles in the area. 
Levy teaches the function of having the vehicle roam within an area until generating an indication and based on Boshears as modified by Mehta’s indication of capacity, it would have been obvious that the indication would be the indication that the vehicle is loaded at capacity within a dispatch area to ensure maximum use of the efficiency of Boshears as modified by Mehta’s disclosure while still benefiting from Levy’s teachings as mentioned above.

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667